Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Drawings are acceptable as formal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-12, 14-15 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Borbe et al. (7,571,666 B2).
Borbe et al. shows the following:

2. The linear actuator according to claim 1, wherein said two housing parts are formed with inner walls 22, 23 defining at least a part of said plurality of separate cavities (22, 23 for cavities), wherein at least a part of said inner walls is configured to translationally fix the components of the linear actuator received by the respective said cavity. (22, 23 houses 6, 7)
3. The linear actuator according to claim 1, wherein at least one of said two housing parts comprises a mating component 22, 23 extending in an axial direction configured to interact with a corresponding mating component of said nut and to rotationally fix said nut. (22, 23 houses 6, 7)
4. The linear actuator according to claim 1, wherein at least one of said two housing parts comprises an outer protrusion for supporting a motor coupled to said actuating mechanism. (15 attaches to 9)
9. The linear actuator according to claim 1, further comprising an output member (11 figure 1) and a guiding element slidably mounted on said output member for bracing said output member against said housing.
10. The linear actuator according to claim 9, wherein said guiding element is formed with a convex outer surface. (inside hole in 11 along 8)
11. The linear actuator according to claim 1, wherein each of said two housing parts comprises a rear projection, said rear projections forming a clevis for attachment of the linear actuator. (figure 3a – hole at 29 is half a clevis)
12. The linear actuator according to claim 1, wherein each of said two housing parts is cast from a plastic material. (housing is pplastic)

15. An actuation system, comprising: the linear actuator according to claim 1; and a motor 52 coupled to said linear actuator.
20. A method for assembling the linear actuator according to claim 1, the method comprising: (S1) providing a housing with two housing parts 15; (S2) arranging an actuating mechanism 6, 7 in one of said two housing parts, the actuating mechanism including a spindle and a nut and the actuating mechanism being configured to convert rotational motion into translational motion; and (S3) assembling the housing with the two housing parts forming a plurality of separate cavities which receive separate components of the actuating mechanism. (15 encloses 6 and 7)

Allowable Subject Matter
Claims 5-8, 13, and 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:



Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658